Mr. Justice Magruder, dissenting: I think that the judgment of the Appellate Court ought to be affirmed as to the allowance of $6400 for alimony, as well as in the other particulars mentioned; and upon this subject I refer to and adopt the following views of the Appellate Court as expressed in paragraph 11 of its opinion, which is omitted from the opinion as above quoted: “Eleventh—A full and careful consideration of the evidence bearing upon the amount of appellant’s property, his income therefrom, his circumstances and situation generally, the appellee’s separate property, social position, health and circumstances, the g'eneral family history and manner of life of the parties prior to and since their separation, aside from the delictum of appellant as disclosed by the evidence, has led us to the conclusion that the decree of the chancellor in awarding appellee $6400 per annum as permanent alimony should not be reversed. The evidence is conflicting in many respects, and we are unable to say that the finding of the chancellor is manifestly wrong. The court saw many of the witnesses on the trial, and his findings should not be disturbed unless they are clearly and manifestly against the evidence. Delaney v. Delaney, 175 Ill. 187. “This principle may also be properly applied to all the other issues in the case on which the evidence is conflicting. Anything like a comprehensive review of the evidence bearing on this finding would require an enormous amount of labor, which could prove of little or no benefit. It seems sufficient to say that, in our opinion, the chancellor would have been justified in finding from it that at the time of the hearing, in January and February, 1897, appellant was worth, over and above all his debts, an amount not less than $500,000, or even $1,000,000, and that he had a gross annual income from his property of at least $80,000 and a net income of $15,000 annually. A very important consideration in this regard is the fact that while appellant insisted that at the time of the hearing before the master in 1897 he had no net income, he declined to produce his books of account for examination. Also, in this connection, as well as with reference to all other matters in which the weight of appellant’s testimony is important, it may not be amiss to consider the fact, which appears from the record in case No. 7765 of this court, between the same parties, which was by agreement heard with this casé and in which the record in this case was to be considered so far as material, that appellant, on August 31, 1897, filed a bill for divorce, sworn to by him, against appellee, in the superior court of the county of SanDiego, in the State of California, in which he alleges, among other things, that in the month of February, 1890, appellee willfully and without just cause deserted and abandoned him, and ever since has been and still continues so to willfully and without just cause desert and abandon him and to live separate and apart from him without any sufficient cause or reason. This sworn statement of appellant, when considered in connection with appellant’s stipulation and the evidence in the case, we think tends strongly to support the conclusions of the master and the court; but it is unnecessary to, and we do not, base our conclusions in affirming" the circuit court upon this statement, since it was made after the decree in this cause. If the matter of appellant’s delictum were to be considered, which we have seen was an entirely proper matter for consideration, then there is a much stronger basis of support for the decree in this respect. The master considered appellant’s delictum (both cruelty and adultery) in arriving at his conclusions, but the chancellor has certified that he did not consider or pass upon the question of adultery, because he regarded it as unnecessary in view of appellant’s stipulation of January 3, 1893, although the master found facts which practically show that appellant was guilty of cruelty to appellee as well as of adultery with Mrs. A. R. Louis, and the decree approves the master’s finding's except as to the amount of alimony and the amount of the allowance for the minor children. “It is contended by appellant that the proof did not sustain the findings of the master; that it failed to show appellant was guilty of adultery with Mrs. Louis, and, therefore, for this reason it could not form an element in fixing the amount of appellee’s alimony. However this contention may be as to the adultery, which we do not decide because the chancellor did not, the fact remains that appellee, upon appellant’s admission in open court, lived separate and apart from appellant without her fault. This can on this record only be referred to appellant’s cruelty, if he was not guilty of adultery, and that must have been the conclusion of the chancellor.”